LH,CY ?3/~01 ,02,@3‘,@¢/

MS. libel mm RECEIVED|N

C`]_erk of the Court ;, rmmTOFCR|M|NALAPpE-ALS
Court of_Criminal Appeals '
Supreme Court Bldg . AUG 31 2[]15

201 W. 14th St. Rm.lO6
Austin, Texas 78711-2308
Abel Acosta, C|en

Victoria Franklin .

Criminal District Court Reporter
133 N. Riverfront Bldg. 5th fl.

Dallas, Texas 75207-4313

RE: The State of Texas vs. Roy Jon
Court of Criminal Appeals number unknown
Trial Court no. W92-63805-L

Deart Clerk's of both court, please take juridical notice

 

This is a request for both OFFICIAL CLERK'S, petitioer seek's

 

the MTRACKING DoCKET SHEET'S€ Petitioner is requesting a itemize listing

 

of every instruotment filed in your office, from April 1992 through

 

1April 2915, to include the Statement of facts, or Transcripts. motion's

 

and any exhibit's or evidence filed in your office.

 

In support of this request, petitioner cites the Tex.Govit.Code § 52.047
and the Tex.R.App.Proc. Rule 34.5
Petitioner, is also requesting to seek to know if these document's are

available for purshaning ?

RESPECTFULLY SUBM TTED
:;;?
QMSS`»

\ \ .
ROY JON §§@68$0 o-se
O.B. Ellis Unit

1697 FM 980
C_c_ filed Huntsville, Bexas 77340